
	
		II
		109th CONGRESS
		2d Session
		S. 2666
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 27, 2006
			Mr. Burns introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To temporarily suspend the revised tax
		  treatment of kerosene for use in aviation under the Safe, Accountable,
		  Flexible, Efficient Transportation Equity Act: A Legacy for
		  Users.
	
	
		1.Short titleThis Act may be cited as the
			 Aviation Fuel Tax Simplification
			 Act.
		2.Suspension of tax
			 treatment of aviation kerosene under SAFETEA–LU
			(a)In
			 generalSection 11161(e) of
			 the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy
			 for Users is amended by inserting , and before the date of the enactment
			 of the Aviation Fuel Tax Simplification
			 Act, and after September 30, 2007 after September
			 20, 2005.
			(b)Conforming
			 amendmentSection 9503(c)(7)
			 of the Internal Revenue Code of 1986 is amended by inserting and before
			 the date of the enactment of the Aviation
			 Fuel Tax Simplification Act, and on or after October 1,
			 2007, after October 1, 2005,.
			(c)Effective
			 dateThe amendments made by
			 this section shall take effect on the date of the enactment of this Act.
			(d)Floor stock
			 refundsThe Secretary of the
			 Treasury shall provide under rules similar to the rules under section 6412 of
			 the Internal Revenue Code of 1986 for such floor stocks refunds as are
			 necessary as a result of the amendments made by this section.
			
